Opinion issued December 12, 2002









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00435-CV
____________

ABRAHAM SOSA MORENO AKA ABRAHAM MORENO and DAVID G.
SCHMIDT, SURETY, Appellants

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Criminal Court at Law No. 1 
Harris County, Texas
Trial Court Cause No. 1078296-A



O P I N I O N	This is an appeal from a judgment signed on March 5, 2002.  A motion for new
trial was timely filed, as was a notice of appeal.  The record was due on June 3, 2002. 
The clerk's record was filed on May 6, 2002.  The reporter's record has not been
filed.
	On September 19, 2002, this Court ordered appellant's brief to be filed within
30 days of the date of the order.  That time has expired and appellant has not filed his
brief.
	Accordingly, appellant's appeal is dismissed for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.